
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1728
		IN THE HOUSE OF REPRESENTATIVES
		
			November 18, 2010
			Mr. Bartlett (for
			 himself, Mr. Hoyer,
			 Ms. Edwards of Maryland,
			 Mr. Kratovil,
			 Mr. Ruppersberger,
			 Mr. Sarbanes,
			 Mr. Cummings, and
			 Mr. Van Hollen) submitted the
			 following resolution; which was referred to the
			 Committee on Natural
			 Resources
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives regarding the recognition, protection, promotion, and
		  facilitation of the annual JFK 50 Mile.
	
	
		Whereas the Cumberland Valley Athletic Club answered
			 President John F. Kennedy’s challenge and held the first JFK 50 Mile in
			 1963;
		Whereas by 1973, there were 2,000 entrants;
		Whereas the JFK 50 Mile course was laid out over
			 Government land designated for the expressed use of hikers and citizens seeking
			 fitness;
		Whereas President Kennedy set a national goal of improving
			 the health of the United States people;
		Whereas President Kennedy called upon the Executive order
			 from President Theodore Roosevelt challenging United States Marine Officers to
			 finish 50 miles in 20 hours;
		Whereas since the inception of the JFK 50 Mile, all
			 members of the United States Armed Forces have been welcome and have met this
			 challenge by former Presidents Kennedy and Roosevelt over this historic course
			 marked by the history of the Nation over the Appalachian Trail and the C &
			 O Canal passing over hallowed ground near Crampton’s Gap, Maryland, Weaverton
			 Cliffs, Maryland, Harpers Ferry, West Virginia, and Antietam Battlefield;
			 and
		Whereas the JFK 50 Mile is the Nation’s oldest ultra
			 marathon: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)the Cumberland Valley Athletic Club and the
			 Director of the National Park Service should continue to accommodate members of
			 the United States Armed Forces as they meet the challenge of the JFK 50
			 Mile;
			(2)the Cumberland Valley Athletic Club should
			 work with the National Park Service to accommodate controlled and managed
			 growth of the JFK 50 Mile as the event approaches its 50th year in 2012;
			(3)any growth over 2,000 participants should
			 be at the mutual consent of the Director of the National Parks and the
			 Cumberland Valley Athletic Club; and
			(4)the United States Government should
			 recognize the desire to protect and promote the heritage and historical
			 significance of the JFK 50 Mile held every year rain or shine, sleet or snow.
			
